TYSON, Judge.
The two-count indictment charged burglary in the second degree and grand larceny. Appellant plead guilty to grand larceny, accompanied by counsel, and judgment set sentence at one year and one day imprisonment in the penitentiary.
The record is devoid of any colloquy between the trial judge and the appellant to show compliance with Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274. The minute entry must affirmatively reflect the questions asked and answers given at the time of taking the guilty plea. Boykin, supra, requires this Court to review this colloquy in its entirety whether the appellant is indigent, or otherwise.
On authority of Honeycutt v. Alabama, 47 Ala.App. 640, 259 So.2d 846; and Walcott v. State, 288 Ala. 546, 263 So.2d 178, the judgment below must be reversed and the cause remanded.
Reversed and remanded.
All the Judges concur.